acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum sca released cc dom it a tl-n-8871-97 date apr to acting associate district_counsel louisville from chief branch office of assistant chief_counsel income_tax accounting subject request for significant service_center advice statutory contents requirements this responds to your request for significant advice dated date in connection with a question posed by the cincinnati service_center csc disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue may csc mail to a taxpayer a deficiency_notice containing less information than that generated under the report generating software rgs program conclusion csc must mail to a taxpayer the entire deficiency_notice generated under the rgs program to comply with sec_7522 of the internal_revenue_code this conclusion is based solely on the facts presented facts in date csc converted to the rgs program for preparation of deficiency notices described in sec_6212 rgs has been used by the districts for some time and has now been approved for use by all of the service centers as well an envelope is being created to allow rgs-generated notices to be processed by the service center's mail sorting equipment presently the rgs-generated notices for certain cases such as nonfilers are too thick to be processed by csc's mail sorting equipment csc is looking for a way to process the thick notices with the equipment pending the release of the new envelope it had been determined that the problem cannot be addressed at least in the short-term by any of the following - adjusting the mail sorting equipment - printing on each side of a notice - reformatting the text to fit more on a page - revising the rgs program to generate shorter descriptions you ask whether something less that the entire rgs-generated deficiency_notice can be issued alternatively you ask whether csc may go back to using a predecessor of the rgs program we have since learned that the alternative is no longer an option we discussed the matter with a representative of the csc on date who informed us that it has been determined that the predecessor system cannot be used by csc discussion sec_6212 under sec_6212 of the internal_revenue_code if it is determined that there is a deficiency in respect of any_tax imposed by subtitle a or b or chapter or the secretary is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail sec_6212 does not require that a deficiency_notice to be valid be framed in any particular form hart v commissioner t c memo stevenson v commissioner t c memo in this regard the deficiency_notice is only to advise the person who is to pay the deficiency that the commissioner means to assess him anything that does this unequivocally is good enough 88_f2d_650 2d cir with respect to the requirements of sec_6212 a deficiency_notice is sufficient where it fairly advises the taxpayer that the commissioner has determined a deficiency and gives the taxpayer the amounts thereof and the years involved 186_f2d_239 6th cir 78_tc_646 insofar as sec_6212 is concerned the notice must at a minimum indicate that the internal_revenue_service has determined that a deficiency if the predecessor system micro rar could be used it would be worth considering the adequacy of the notice's contents under sec_7522 apparently the system provided descriptions similar to those in rgs and in addition allowed for the editing of explanations exists for a particular year and specify the amount of the deficiency 787_f2d_1541 11th cir cert_denied 107_sct_273 787_f2d_939 4th cir cert_denied 107_sct_271 accordingly sec_6212 by itself does not require any descriptions to be included in the deficiency_notice sec_7522 sec_7522 of the code provides that any notice to which sec_7522 applies shall describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in the notice an inadequate description under the preceding sentence shall not invalidate the notice sec_7522 provides that sec_7522 applies to any_tax due notice or deficiency_notice described in sec_6155 sec_6212 or sec_6303 sec_7522 was enacted in the omnibus taxpayer_bill_of_rights which was part of the technical_and_miscellaneous_revenue_act_of_1988 as explained to us by the representative of csc the rgs software program provides for the benefit of the taxpayer a description for each item contained in the deficiency_notice the descriptions are created in response to information entered by the service_center employee the program allows descriptions to be eliminated but it does not allow them to be edited or shortened thus the csc representative indicates that the only sec_7522 concerns not only the existence of a description but also the quality of the description in ludwig v commissioner tcmemo_1994_518 the court commented that an inaccurate description in the deficiency_notice was largely responsible for the initial difficulty it had in analyzing the case while the failure to include an adequate description does not invalidate the notice the tax_court has warned that there will be consequences for the service in ludwig the court commented what then remains of the responsibility of the irs when the commissioner fails to obey the command of sec_7522 perhaps this court could fashion some sort of remedy for the taxpayer such as imposing the burden_of_proof or at least the burden of going forward on the government the court did not have to answer that question in ludwig because the unsatisfactorily explained item was an adjustment in favor of the petitioners in lefleur v commissioner tcmemo_1997_312 the petitioner invited the court to shift the burden_of_proof the court reviewed the notice and concluded it was adequate and therefore declined the request the provision was originally codified at sec_7521 at the time of enactment the service's policy was to include with a deficiency_notice the basis of that deficiency the service however generally did not explain the basis for assessing penalties or provide information on the calculation of interest h_r conf rept cong 2d sess option is to eliminate entirely the descriptions relating to one or more of the items in the deficiency_notice sec_7522 requires a description for each item contained in the deficiency_notice thus a deficiency_notice that explains some but not all of the items contained therein would not meet the requirements of sec_7522 accordingly the option of eliminating the description relating to one or more of the items contained in the deficiency_notice is not a viable alternative and should not be implemented if you have any questions or if we can be of further assistance please contact paul e tellier at assistant chief_counsel income_tax accounting by ______ s ____________________ michael d finley chief branch in addition presently congress is considering expanding the information on any penalty in notices a proposal being discussed under the taxpayer bill of right sec_3 provisions in proposed restructuring legislation would require that each notice imposing a penalty include the name of the penalty the code section requiring the penalty and a computation of the penalty the proposal would apply to notices issued more than days after the date of enactment
